Exhibit 10.2

EPIZYME, INC.

Non-Employee Director Compensation Program

Under Epizyme, Inc.’s (the “Company”) director compensation program, the Company
pays its non-employee directors retainers in cash. Each non-employee director
receives a cash retainer for service on the board of directors and for service
on each committee on which the director is a member, as well as additional fees
for service as chairman of the board or chairman of each committee. These fees
are payable in arrears in four equal quarterly installments on the last day of
each quarter and are as follows:

 

 

 

 

 

 

 

 

 

 

 

  

Member

Annual Fee

 

  

Chairman

Additional

Annual Fee

 

Board of Directors

  

$

40,000

  

  

$

35,000

  

Audit Committee

  

$

7,500

  

  

$

15,000

  

Compensation Committee

  

$

6,250

  

  

$

12,500

  

Nominating and Corporate Governance Committee

  

$

4,500

  

  

$

9,000

  

The Company also reimburses its non-employee directors for reasonable travel and
out-of-pocket expenses incurred in connection with attending its board of
director and committee meetings.

The Company’s non-employee director compensation program also includes a
stock-for-fees policy, under which directors have the right to elect to receive
common stock in lieu of cash fees. Any common stock issued pursuant to the
stock-for-fees program will be issued as a fully vested stock award under the
Company’s 2013 Stock Incentive Plan on the last day of each fiscal quarter (the
date on which cash fees are paid). The number of shares to be issued to a
director will be determined by dividing the cash fees for which the director has
elected to receive common stock, by the closing price of the common stock on the
last trading day of the quarter.

In addition, under the Company’s director compensation program, each
non-employee director receives, upon his or her initial election to its board of
directors, an option to purchase the number of shares of the Company’s common
stock that have a Black-Scholes value as of the date of grant equal to $300,000;
provided, that, in no event shall the number of shares of common stock issuable
upon any such initial election exceed 50,000. Each of these options will vest as
to 25% of the shares of common stock underlying such option on the one-year
anniversary of the grant date and as to an additional 2.0833% of the shares of
common stock underlying such option at the end of each successive month
following the first anniversary of the grant date until the fourth anniversary
of the grant date, subject to the non-employee director’s continued service as a
director. Further, under the Company’s director compensation program, on the
date of each annual meeting of stockholders, each non-employee director that had
served on its board of directors for at least six months will receive an option
to purchase the number of shares of Company’s common stock that have a
Black-Scholes value as of the date of grant equal to $150,000; provided, that,
in no year shall the number of shares of common stock issuable upon such option
exceed 25,000. Each of these options will vest in full on the one-year
anniversary of the grant date, subject to the non-employee director’s continued
service as a director. All options issued to the Company’s non-employee
directors under its director compensation program will become exercisable in
full upon a change in control of the Company. The exercise price of these
options will be equal to the fair market value of the Company’s common stock on
the date of grant.